10.25

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”) is made as of
January 11, 2019 (the “Effective Date”), by and between UNIVERSITY RESEARCH
PARK, INCORPORATED, a Wisconsin non-stock corporation (hereinafter referred to
as “Landlord”) and ARROWHEAD MADISON INC., a Delaware corporation (hereinafter
referred to as “Tenant”).

RECITALS

 

A.

On January 8, 2016, Landlord and Tenant entered into that certain Lease
Agreement (the “original lease”) for certain space located in 502 and 504 South
Rosa Road, Madison, Wisconsin, as amended by that certain Second Amendment to
Lease Agreement dated January 10, 2019, which expanded Tenant's leasehold
interest to include an additional 13,197 rentable square feet (the “Expansion
Leased Premises”) located in 502 South Rosa Road, Madison, Wisconsin (the
“Second Amendment”; collectively, the original lease and Second Amendment shall
be referred to herein as the “Lease”).

 

B.

The Second Amendment contains a provision in second paragraph of the preamble
conditioning the effectiveness of that amendment on the effective termination of
the lease agreement between Landlord and the Vacating Tenant (as defined in the
Second Amendment) and the effective surrender of the Expansion Leased Premises
by the Vacating Tenant prior to December 31, 2018.

 

C.

Landlord and Tenant desire and agree to amend the Lease to delete the second
paragraph of the Second Amendment's preamble and to cause that amendment to be
considered in full force and effect.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each
party, the following amendments to the Lease are hereby agreed to, effective as
of the Effective Date.

 

1.

The second paragraph of the preamble to the Second Amendment is hereby deleted
in its entirety and is of no further force or effect.

 

2.

Landlord and Tenant hereby agree that the Expansion Lease Commencement Date (as
defined in the Second Amendment) is February 1, 2019. Prior to the Expansion
Lease Commencement Date, but after the Vacating Tenant duly surrenders the
Expansion Leased Premises, Tenant shall be permitted to access and occupy the
Expansion Leased Premises for the purposes of commencing the Tenant Improvements
(as defined in the Second Amendment), subject to all terms and conditions of the
Lease as amended.

 

3.

All other terms and conditions of the Lease shall remain unchanged, and are
hereby ratified and confirmed. This Third Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Except as otherwise
defined herein, capitalized terms shall have the meaning set forth in the Lease.

[Signatures on following page.]

 

 

 

--------------------------------------------------------------------------------

The parties hereby cause this Third Amendment to be effective as of the
Effective Date.

 

LANDLORD:

TENANT:

[ghp5h1w3ypdd000001.jpg]

ARROWHEAD MADISON INC.

 

By:                                                

Name:                                            

Title:                                                         

 

 

--------------------------------------------------------------------------------

The parties hereby cause this Third Amendment to be effective as of the Effective Date. 

 

LANDLORD:

TENANT:

UNIVERSITY RESEARCH,

ARROWHEAD MADISON INC.

INCORPORATED

 

 

[ghp5h1w3ypdd000002.jpg]

By:                                            

Aaron Olver

Assistant Secretary/Treasurer

 